UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21279 The Merger Fund VL (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon The Merger Fund VL 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. THE MERGER FUND VL ANNUAL REPORT DECEMBER 31, 2011 February 7, 2012 Dear Fellow Shareholders: The Merger Fund VL bounced back nicely in the fourth quarter, posting a 3.2% gain which brought the Fund to a 0.9% gain for the year, our 23rd gain in the 31 quarters since inception.1Although the strong quarter coincided with strength in the overall equity markets, our performance was actually due to multiple deal completions and successful deal selection as well as a snap-back in overextended arbitrage spreads resulting from the third-quarter market turbulence. Although we are not satisfied with a 0.9% rate of return, we did achieve our goal of providing non-correlated, positive returns in a difficult market environment.U.S. equity markets gained traction, finishing modestly in the black, thanks to the S&P 500’s stratospheric 11.8% fourth-quarter gain, while most of Europe remained stuck in the mud, ending the year with negative returns.Our take is that the macro environment remains challenging worldwide, despite apparent stability in various sectors of corporate earnings.Neither the European sovereign debt problems nor the U.S. fiscal and budgetary issues have been resolved, and therefore economic visibility is limited.Nobody knows whether the U.S. issues will progress before the November election amid Congressional gridlock, yet for reasons we will discuss below, we remain optimistic about future deal activity.Our 8th gain in the past eight years compares as follows with some relevant benchmarks and peer groups: 2011 Return Std. Deviation Beta vs. S&P 500 MERVX 0.9% 4.9 HFRX Event Driven Index -4.9% 5.8 HFRX Merger Arbitrage Index -2.1% 3.7 S&P 500 2.1% MSCI World Index -5.0% We again accomplished this performance objective with less than one third of the volatility (standard deviation) and a beta (correlation) of less than one fourth of that of the S&P 500, reflecting our emphasis on risk-adjusted metrics and the uncorrelated nature of the Fund.Conservative deal selection and the prudent use of derivatives positively impacted performance.2The Fund purchased put options, sold call options, and utilized forward contracts and total-return swap contracts for risk-management (as opposed to speculative) purposes as well as return-enhancement purposes.Further data is contained in the statistical summary at the end of this letter. We were invested in a total of 99 positions during the quarter and experienced one terminated transaction, consistent with our historic deal-selection success rate of 98% plus.We ended the quarter with 61 investments in the portfolio.However, due to the typical year-end dynamics of deal completions and seasonally low deal announcements, we also ended the year with approximately 10% in cash.Rest assured that we will not invest in unattractive transactions or stray from our mandate merely to show a low cash position. Nonetheless, our quarterly performance of +3.2% was obtained by opportunistically deploying our liquidity during the third-quarter European debt crisis as well as being invested in 26 successfully completed deals prior to the end of the year.Reflecting this dynamic, our ratio of winning to losing investments for the quarter was three to one.Our largest loser during the period was our macro portfolio hedge, which cost 20 basis points while the S&P 500 Index was up almost 12%.Another detractor from performance was Pharmasset, Inc., an $11 billion biotech company with a Hepatitis C treatment pipeline.Pharmasset was the subject of a tender offer from Gilead Sciences Inc.The deal was announced in November and the transaction was completed in mid-January, entirely recouping the Fund’s fourth quarter negative mark-to-market. 1 On December 29th, The Merger Fund VL paid a distribution to shareholders of record as of December 28th of $0.6863 per share, consisting entirely ofshort-term capital gains. 2 The Fund typically uses derivative instruments for hedging purposes or as a more tax-efficient way to invest in foreign transactions.Use of these instruments may involve certain costs and risks.A complete description of the Fund’s principal and other risk factors are contained in the Fund’s prospectus and statement of additional information. 1 Remarkably, the Fund made 0.15% in its only terminated transaction of the period, AT&T’s attempted $39 billion purchase of T-Mobile from Deutsche Telekom AG (“DT”).As we typically do, we structured our investment conservatively, in the form of an in-the-money buy-write strategy on AT&T, the buyer.Win, lose or draw, we thought that although the transaction was positive and highly accretive for AT&T, the stock price would be protected during the pendency of the transaction by its earnings power and high dividend yield.The U.S. Department of Justice sued to block the acquisition in August, which AT&T indicated it would fight, but the death knell then tolled in November when the FCC scheduled an administrative hearing on AT&T’s application.Within a month, AT&T, in agreement with DT, folded its tent and walked away from the deal, despite its contractual right to litigate, the strong strategic rationale for the deal and a $4 billion termination fee owed to DT.We were surprised by the timing as well as the decision, but although AT&T traded down modestly on the news, we were protected by the structure of an in-the-money call and the premium received for the call, combined with the insurance of a long put option, and thus escaped with a modest profit. Our biggest winner for the quarter involved the interminable rental car saga of Dollar Thrifty Automotive Group (“DTG”).After being our second biggest loser in the third quarter, DTG bounced back to contribute 0.43% to our performance.It looks like we are nearing the end game, as there is persistent press speculation and non-denial from the parties regarding progress with the FTC approval process.In the meantime, Hertz continues to reiterate its commitment to the acquisition and DTG has continued to report solid earnings, so the price of poker appears to have gone up.Recall that DTG has not yet agreed to be acquired, so DTG’s asking price has probably gone up, and so has our potential downside price if no deal comes together.Hertz’s most recent offer, which has officially expired, valued DTG at $69.52 on February 1, compared to its closing price that day of $74.20.We would add that it is not a given that Avis has been gone too long from the process to consider returning to the fray. Other significant contributors in the quarter were British Sky Broadcasting, from which we are completing an orderly exit after News Corp. withdrew its bid in light of a phone-hacking scandal (31 bps); Synthes Inc., the Swiss firm being bought by Johnson & Johnson (34 bps); and Motorola Mobility Holdings, Inc., the handset maker that Google is in the process of purchasing (13 bps). Probably the most atypical holding at year end was NYSE Euronext (“NYX”), which although formally “engaged” but not yet married to Deutsche Boerse AG (“DB”), ran into significant regulatory problems.Although the U.S. Department of Justice cleared the transaction, the European Commission expressed concern with the combined company’s share of worldwide derivatives trading.Many investors thought that this was such a good deal for DB that its price would fall if the deal were to be blocked, and many investors also thought that the deal terms for NYX were below the price at which it would trade in the absence of a deal.Consequently, this was not a normal merger arbitrage situation, as NYX was bid up and DB sold down under the theory that NYX was worth more as a standalone company than the value of the deal consideration.These market forces caused the arbitrage spread to tighten and then trade at a negative spread, i.e., NYX was trading above the deal price, so an investor would definitely lose money if the deal were successfully completed; however, there was the possibility that the investor would make money on a termination as the spread moved further into negative territory as NYX traded up and DB traded down.As our investors know, we are not in the business of conducting relative value trades, and when we are handed the opportunity to lock in a profit — particularly a profit which is greater than we would have received if the deal were successfully completed— we take it.Therefore, we unwound our NYX position in December at between $1 and $1.50 in excess of the deal price.Because of significant speculative activity in NYX, option volatility levels increased and option prices became inflated.We took advantage of this by selling calls against our long stock, thereby converting some of our position into a short term, deep in-the-money buy-write.As of the date of this letter, DB’s arguments ended up as wasted words and thus it was a stormy Monday on January 30th as the EU denied approval of the transaction on anti-trust grounds.Two days later, the parties decided not to waste any more time and immediately terminated the transaction.Time will tell if we left any money on the table but we are comfortable with our decision to avoid this directional bet.The NYX position contributed 26 bps during the quarter. 2 Global Review Unlike the prior quarter, new positions predominantly involved U.S. companies.Of the Fund’s 25 new investments, only four were international, with two Canadian targets, and one each from the United Kingdom and Australia.Sector distribution was diverse, with the most popular industries being information technology, healthcare and energy. From a higher level perspective, here is how full-year worldwide activity stacked up:3 • Globally, announced deal volume was essentially unchanged from 2010, with $2.27 trillion on 27,720 deals.However, the year was front-end loaded, as Q4 activity of $465 billion made it the slowest quarter of the year and represented a decrease of 29% year-over-year compared to Q4 of 2010. • M&A activity in the Americas accounted for over 48% of global deal volume in 2011, followed by EMEA with 30% and APAC with 22%.The U.S. alone accounted for 38% of the Americas’ total volume. • Private-equity transactions have exceeded $155 billion in North America this year, accounting for 23% of all deal activity. • A significant majority of transactions, 56%, provided for cash consideration, while all-stock consideration represented only 17% of deal volume. There are multiple takeaways from these data.We have seen geographic as well as sector rotation in the past, and although last year’s activity trended strongly towards North America, trends often change course in short periods of time.M&A activity tends to be non-linear and there will be ebbs and flows even within up-cycles.The foundation has been laid for an extended period of corporate reorganization activity.As we have discussed before, strengthened corporate balance sheets coupled with record low funding rates incentivize companies to undertake transactions.The latest figure we have seen is that nonfinancial companies held a record $2.1 trillion in cash and other liquid assets at the end of September, according to the Federal Reserve’s September flow of funds report.4Earlier this month, Eastman Chemical reported that its after-tax funding cost for the $3.5 billion debt it needed to purchase Solutia, the specialty materials company, was expected to average 3% for a mix of five to 30-year obligations. As we have seen, however, economic and political uncertainty can dampen activity, causing acquirers to stand back.“In my 30 years in the business, I can’t recall a time when political factors have had more of an impact than they do now,” Gene Sykes, co-head of global M&A at Goldman Sachs, was quoted as saying, and continued, “…we’ve had many discussions with boards and CEOs about deal opportunities, and while the desire to execute is there, until the picture becomes clearer, most of them are on hold.”5In fact, the first month of 2012 has seen the lowest levels of dealmaking since 2003, with only $103 billion worth of transactions announced globally, nearly half the level of January 2011. Where It All Begins Although there may be a lull in activity while companies wait for the smoke to clear, many bankers are observing a growing backlog.Larry Slaughter, co-head of North American investment banking at JPMorgan, noted in a recent FT article “…our pipeline of activity is up so we expect M&A to increase.Shareholders still prefer companies to grow, either via M&A or organically, rather than return cash to shareholders by dividends or stock buy-backs.”6Aryeh Bourkoff, head of UBS AG’s investment banking for the Americas, also noted, “We’ve been spending time with companies and private-equity firms on planning so that when the obstacles to doing deals are alleviated, they are prepared to move.When there is more confidence and stability, you’ll see the deal gates open relatively quickly.”7Echoing this sentiment was Henrik Aslaksen, global head of M&A at Deutsche Bank AG, who is quoted in the same article as saying, “If the macro environment cooperates, there will be big deals in 2012, even in Europe.” 3 Bloomberg Global Financial Advisory Mergers & Acquisitions Rankings Q4 2011. 4 Wall Street Journal, 12/17/11, “Number of the Week: The Upside of Companies Sitting on Cash”. 5 Wall Street Journal, 1/3/12, “Europe’s Woes Even Dampened M&A”. 6 Financial Times, 1/29/12, “Sluggish start to year for M&A volumes”. 7 See supra note 4. 3 Additionally, hostile approaches are often viewed as a leading indicator of an M&A rebound.Current unsolicited offers include Martin Marietta’s $5 billion bid for Vulcan Materials, Roche’s recent $5.7 billion bid for Illumina, and Westlake Chemical’s hostile $1.2 billion offer to buy Georgia Gulf Corporation.Companies that are having difficulty growing organically and can no longer cut costs often feel there is only one way out—to take immediate action to avoid the wrath of activist shareholders or even avoid becoming targets themselves. The New York Times Dealbook recently cited a study by Ernst & Young in which 36% of companies surveyed plan to pursue an acquisition this year,8 so it is clearly not the end of the line for mergers. And so, The Merger Fund VL will be watching, cash in hand if necessary, for a revival of dealmaking.We will continue to be disciplined in our investment activities throughout the cycle rather than trying to force risky positions into the portfolio. In any event, even if there are indeed blue skies ahead for merger activity, we find it necessary to recalibrate our expected returns in the near future.Given the extraordinary low cost of capital and risk-free interest rates,9 it is unrealistic to expect double-digit returns in this environment.High quality deals are currently trading at mid-to-high single digit annual returns in best-case scenarios.This would be the high end of our short-term return target since we vigorously manage portfolio risk.A merger arbitrage portfolio structured to provide double-digit returns in this environment would need to incur such high levels of risk and leverage that its capital account would head southbound very quickly. Our Company As we have mentioned, the Adviser, the Fund and the industry in general are at a crossroads.Regulatory authorities and sophisticated investors require institutional-quality infrastructure, compliance, reporting and risk-management processes.Our growth has enabled us to develop these programs and we have separated these functions from the portfolio management team.We have devoted significant resources to disaster recovery and business continuity.To that end we have implemented full real-time data backups to our co-location facility beyond the outskirts of town.Our COO has spearheaded this effort and we now have separate compliance, IT, accounting, middle and back office groups and have also implemented additional computer-driven compliance modules through a Bloomberg product called AIM (Bloomberg Asset and Investment Manager).We also remain vigilant to counterparty exposure.We recently had the pleasure of a routine eight week on-site examination by the Northeast Regional Office of the SEC, and we are awaiting the final results. As we have mentioned, Westchester Capital Management is also managing (sub-advising) a ’40-Act registered mutual fund called the Dunham Monthly Distribution Fund, which provides a somewhat more conservative profile than The Merger Fund VL.There is a significant strategy overlap and The Merger Fund VL shareholders should feel comfortable that our attention is firmly focused on merger arbitrage. Accordingly, although at some point we will develop additional product offerings as an adjunct to our flagship merger arbitrage products, we will do so only when we are comfortable that we have the appropriate infrastructure in place, including any additional personnel needed to ensure that the existing portfolio management team is not distracted from the task at hand.We will provide details as soon as legally permissible. While we are on the subject of personnel, we are happy to announce that we have hired an additional senior analyst with experience in merger arbitrage, special situations and fixed-income analysis.Steve Tan has been in the investment business for 12 years, most recently as Vice President and Senior Analyst in the High Yield and Distressed Group at Avenue Capital Group in New York.He will be particularly helpful to the team as we analyze non-equity investments. 8 NYT Dealbook, 1/2/12, “On Wall Street, Renewed Optimism for Deal-Making”. 9 Six months Treasury Bills, slightly longer than the typical merger transaction takes to close, currently yield only .09% per annum. 4 Finally, to reiterate our thoughts on the timing of our quarterly letters, we like being able to discuss the beginning of and outlook for the next quarter in addition to a discussion of the prior quarter.However, in an effort to provide more timely communications and necessary comparative statistics we are making the statistical summary that is attached to each letter available no later than two weeks from the end of the quarter.It will be available upon request from the Fund.We appreciate your support and welcome your feedback.All of us at Westchester Capital Management and The Merger Fund VL wish you a happy 2012. Sincerely, Roy Behren Mike Shannon Before investing in The Merger Fund VL, consider its investment objectives, risks, charges, and expenses.For a prospectus containing this and other information, including current performance data that may be lower or higher than the data included herein, contact your life insurance company or The Merger Fund VL c/o U.S. Bancorp Fund Services, LLC at (800) 343-8959.Please read it carefully.The performance data included herein represents past performance and does not guarantee future results.The Merger Fund VL’sshare price and return will vary, and investors may have a gain or loss when they redeem their shares.Current month-end performance is available by calling (800) 343-8959. Past performance is not indicative of future results. The S&P 500 TR is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is shown with dividends reinvested.You cannot invest directly in the index. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets.The MSCI World Index consists of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. The HFRX Indices (“HFRX”) are a series of benchmarks of hedge fund industry performance which are engineered to achieve representative performance of a larger universe of hedge fund strategies.Hedge Fund Research, Inc. (“HFR, Inc.”) employs the HFRX Methodology (UCITSIII compliant), a proprietary and highly quantitative process by which hedge funds are selected as constituents for the HFRX Indices.This methodology includes robust classification, cluster analysis, correlation analysis, advanced optimization and Monte Carlo simulations.More specifically, the HFRX Methodology defines certain qualitative characteristics, such as whether the fund is open to transparent fund investment and the satisfaction of the index manager’s due diligence requirements.Production of the HFRX Methodology results in a model output which selects funds that, when aggregated and weighted, have the highest statistical likelihood of producing a return series that is most representative of the reference universe of strategies. HFRX Merger Arbitrage Index includes investment managers which employ an investment process primarily focused on opportunities in equity and equity related instruments of companies which are currently engaged in a corporate transaction.Merger Arbitrage involves primarily announced transactions, typically with limited or no exposure to situations which pre-, post-date a formal announcement or situations in which no formal announcement is expected to occur.Opportunities are frequently presented in cross border, collared and international transactions which incorporate multiple geographic regulatory institutions, which typically involve minimal exposure to corporate credits.Merger Arbitrage strategies typically have over 75% of positions in announced transactions over a given market cycle. HFRX Event Driven Index includes investment managers who maintain positions in companies currently or prospectively involved in corporate transactions of a wide variety including but not limited to mergers, restructurings, financial distress, tender offers, shareholder buybacks, debt exchanges, security issuance or other capital structure adjustments.Security types can range from most senior in the capital structure to most junior or subordinated, and frequently involve additional derivative securities.Event Driven exposure includes a combination of sensitivities to equity markets, credit markets and idiosyncratic, company specific developments.Investment theses are typically predicated on fundamental characteristics (as opposed to quantitative), with the realization of the thesis predicated on a specific development exogenous to the existing capital structure. Source: www.hedgefundresearch.com 5 Chart 1 Chart 2 PORTFOLIO COMPOSITION PORTFOLIO COMPOSITION By Type of Deal* By Type of Buyer* Chart 3 PORTFOLIO COMPOSITION By Deal Terms* * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of December 31, 2011. 6 Chart 4 PORTFOLIO COMPOSITION By Sector* Chart 5 PORTFOLIO COMPOSITION By Region* * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of December 31, 2011. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 Chart 6 GLOBAL MERGER ACTIVITY Source: Bloomberg M&A Advisory League Tables 8 COMPARISON OF CHANGE IN VALUE OF $10,000 INVESTMENT IN THE MERGER FUND VL AND S&P 500 * Inception Date 5/26/04 Average Annual Total Return 1 Year 3 Year 5 Year Since Inception The Merger Fund VL 0.87% 5.90% 4.71% 6.60% The Standard & Poor’s 500 Index 2.11% 14.11% -0.25% 3.70% The Standard & Poor’s 500 Index (S&P 500) is a capitalization-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.This chart assumes an initial gross investment of $10,000 made on May 26, 2004.Returns shown include the reinvestment of all dividends.Past performance is not predictive of future performance.The graph and table do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. 9 The Merger Fund VL EXPENSE EXAMPLE December 31, 2011 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 for the period 7/1/11 – 12/31/11. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under U.S. generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 7/1/11 Value 12/31/11 Period 7/1/11 – 12/31/11* Actual + (1) $ 974.30 Hypothetical ++ (2) + Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your actual cost of investment in the Fund would be $6.97. ++ Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your hypothetical cost of investment in the Fund would be $7.12. Ending account values and expenses paid during period based on a (2.57)% return. This actual return is net of expenses. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 1.95%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 The Merger Fund VL SCHEDULE OF INVESTMENTS December 31, 2011 Shares Value COMMON STOCKS — 71.03% AEROSPACE & DEFENSE — 6.16% Goodrich Corporation (g) $ APPLICATION SOFTWARE — 4.56% Magma Design Automation, Inc. (a) SuccessFactors, Inc. (a)(f) BIOTECHNOLOGY — 1.43% Pharmasset, Inc. (a) BROADCASTING & CABLE TV — 0.03% CC Media Holdings, Inc. (a) COMMUNICATION EQUIPMENT — 6.80% Blue Coat Systems, Inc. (a) Motorola Mobility Holdings, Inc. (a)(f) COMPUTER STORAGE & PERIPHERALS — 0.56% EMC Corp. (a) CONSTRUCTION MATERIALS — 0.47% Vulcan Materials Company DIVERSIFIED CHEMICALS — 0.32% Huntsman Corporation DIVERSIFIED METALS & MINING — 1.23% Grande Cache Coal Corporation (a)(b) Pilot Gold Inc. (a)(b) Rio Tinto plc — ADR DRUG RETAIL — 1.11% Walgreen Company ELECTRIC UTILITIES — 1.26% Progress Energy Inc. FOOD RETAIL — 0.13% Winn Dixie Stores, Inc. (a) GENERAL MERCHANDISE STORES — 1.06% 99 Cents Only Stores (a) The accompanying notes are an integral part of these financial statements. 11 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) December 31, 2011 Shares Value HEALTH CARE EQUIPMENT — 0.15% SonoSite, Inc. (a) $ HEALTH CARE SERVICES — 1.00% Medco Health Solutions, Inc. (a) HOTELS, RESORTS & CRUISE LINES — 0.77% Marriott International Inc. HOUSEHOLD PRODUCTS — 1.94% Colgate-Palmolive Company (f) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 2.55% Constellation Energy Group Inc. (h) INTEGRATED OIL & GAS — 1.27% ConocoPhillips (f) INTEGRATED TELECOMMUNICATION SERVICES — 4.34% AT&T Inc. (f) CenturyLink, Inc. Verizon Communications Inc. INTERNET SOFTWARE & SERVICES — 2.46% LoopNet, Inc. (a) Yahoo! Inc. (a)(f) LIFE & HEALTH INSURANCE — 0.50% Delphi Financial Group, Inc. MANAGED HEALTH CARE — 2.34% Healthspring, Inc. (a) OIL & GAS EXPLORATION & PRODUCTION — 3.09% Chesapeake Energy Corp. Daylight Energy Ltd. (a)(b) EXCO Resources Inc. OIL & GAS STORAGE & TRANSPORTATION — 6.85% El Paso Corporation (f) Southern Union Company (e) Williams Companies, Inc. The accompanying notes are an integral part of these financial statements. 12 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) December 31, 2011 Shares Value PACKAGED FOODS & MEATS — 1.23% Sara Lee Corp. $ PAPER PACKAGING — 3.49% Temple-Inland Inc. (g) PHARMACEUTICALS — 1.10% Abbott Laboratories Pfizer Inc. REINSURANCE — 1.21% Transatlantic Holdings, Inc. SEMICONDUCTOR EQUIPMENT — 1.12% Novellus Systems, Inc. (a) SEMICONDUCTORS — 3.71% NetLogic Microsystems Inc. (a)(e) SPECIALIZED FINANCE — 3.35% NYSE Euronext (f) TMX Group Inc. (b) STEEL — 0.35% Commercial Metals Company SYSTEMS SOFTWARE — 0.13% DemandTec, Inc. (a) TRADING COMPANIES & DISTRIBUTORS — 0.32% RSC Holdings, Inc. (a) TRUCKING — 2.10% Dollar Thrifty Automotive Group, Inc. (a)(f) WIRELESS TELECOMMUNICATION SERVICES — 0.54% Telephone and Data Systems, Inc. — Class S TOTAL COMMON STOCKS (Cost $10,342,651) WARRANTS — 0.01% Kinross Gold Corporation (a)(b) TOTAL WARRANTS (Cost $2,560) The accompanying notes are an integral part of these financial statements. 13 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) December 31, 2011 Principal Amount Value CORPORATE BONDS — 4.96% Level 3 Financing, Inc. $ 9.250%, 11/1/2014 $ Terrestar Networks, Inc. 15.000%, 2/15/2014 (Acquired 7/27/11 – 7/28/11, Cost $0) (d)(i)(j) — Washington Mutual, Inc. 5.250%, 9/15/2017 (d) TOTAL CORPORATE BONDS (COST $702,678) Contracts (100 shares per contract) PURCHASED PUT OPTIONS — 0.46% Abbott Laboratories 17 Expiration: January 2012, Exercise Price: $47.50 94 6 Expiration: January 2012, Exercise Price: $50.00 54 AT&T Inc. 47 Expiration: January 2012, Exercise Price: $25.00 71 86 Expiration: February 2012, Exercise Price: $25.00 CenturyLink, Inc. 46 Expiration: January 2012, Exercise Price: $30.00 Chesapeake Energy Corp. 25 Expiration: January 2012, Exercise Price: $20.00 14 Expiration: January 2012, Exercise Price: $21.00 Colgate-Palmolive Company 30 Expiration: February 2012, Exercise Price: $75.00 Commercial Metals Company 36 Expiration: January 2012, Exercise Price: $12.00 ConocoPhillips 25 Expiration: January 2012, Exercise Price: $62.50 Energy Select Sector SPDR Fund 22 Expiration: January 2012, Exercise Price: $70.00 FTSE 100 6 Expiration: February 2012, Exercise Price: $5,600.00 Kinder Morgan, Inc. 33 Expiration: June 2012, Exercise Price: $40.00 Materials Select Sector SPDR Trust 6 Expiration: March 2012, Exercise Price: $36.00 Pfizer Inc. 13 Expiration: March 2012, Exercise Price: $17.00 The accompanying notes are an integral part of these financial statements. 14 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) December 31, 2011 Contracts (100 shares per contract) Value Sara Lee Corp. 93 Expiration: January 2012, Exercise Price: $15.00 $ SPDR S&P rust 31 Expiration: January 2012, Exercise Price: $128.00 SPDR S&P Retail ETF 1 Expiration: January 2012, Exercise Price: $53.00 Technology Select Sector SPDR Fund 36 Expiration: March 2012, Exercise Price: $27.00 Verizon Communications Inc. 10 Expiration: January 2012, Exercise Price: $31.00 20 Vulcan Materials Company 9 Expiration: January 2012, Exercise Price: $29.00 67 Walgreen Company 48 Expiration: January 2012, Exercise Price: $28.00 Williams Companies, Inc. 22 Expiration: January 2012, Exercise Price: $22.50 9 Expiration: January 2012, Exercise Price: $25.00 72 Yahoo! Inc. Expiration: January 2012, Exercise Price: $12.50 TOTAL PURCHASED PUT OPTIONS (Cost $117,486) The accompanying notes are an integral part of these financial statements. 15 The Merger Fund VL SCHEDULE OF INVESTMENTS (continued) December 31, 2011 Shares Value SHORT-TERM INVESTMENTS — 25.60% BlackRock Liquidity Funds TempFund Portfolio 0.11% (c)(g) $ Fidelity Institutional Government Portfolio 0.01% (c)(h) Goldman Sachs Financial Square Money Market Fund 0.17% (c)(h) Invesco Prime Portfolio Money Market 0.09% (c)(h) The Liquid Asset Portfolio 0.02% (c)(e) TOTAL SHORT-TERM INVESTMENTS (Cost $3,667,733) TOTAL INVESTMENTS (Cost $14,833,108) — 102.06% $ ADR – American Depository Receipt ETF – Exchange Traded Fund (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of December 31, 2011. (d) Default or other conditions exist and security is not presently accruing income. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of December 31, 2011, these securities represented 0.00% of total net assets. (j) Security fair valued in good faith. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 16 The Merger Fund VL SCHEDULE OF SECURITIES SOLD SHORT December 31, 2011 Shares Value Alleghany Corporation $ Colfax Corporation (b) CoStar Group Inc. Duke Energy Corporation Energy Transfer Equity, L.P. Exelon Corporation Express Scripts, Inc. Hertz Global Holdings, Inc. Johnson & Johnson (b) Kinder Morgan, Inc. 27 Kinross Gold Corporation (a) Rio Tinto Ltd. (a)(b) Telephone and Data Systems, Inc. United Rentals, Inc. Validus Holdings Ltd. (a) VMware Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $1,471,081) $ (a) Foreign security. (b) Security fair valued in good faith. The accompanying notes are an integral part of these financial statements. 17 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN December 31, 2011 Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN Abbott Laboratories 17 Expiration: January 2012, Exercise Price: $52.50 $ 6 Expiration: January 2012, Exercise Price: $55.00 ASX Ltd. 15 Expiration: January 2012, Exercise Price: AUD 30.00 9 Expiration: January 2012, Exercise Price: AUD 30.50 AT&T Inc. 25 Expiration: January 2012, Exercise Price: $29.00 Expiration: February 2012, Exercise Price: $28.00 Blue Coat Systems, Inc. 3 Expiration: January 2012, Exercise Price: $26.00 7 CenturyLink, Inc. 27 Expiration: January 2012, Exercise Price: $36.00 19 Expiration: January 2012, Exercise Price: $37.00 Chesapeake Energy Corp. 25 Expiration: January 2012, Exercise Price: $22.50 14 Expiration: January 2012, Exercise Price: $24.00 Colgate-Palmolive Company 30 Expiration: February 2012, Exercise Price: $85.00 Commercial Metals Company 36 Expiration: January 2012, Exercise Price: $14.00 ConocoPhillips 25 Expiration: January 2012, Exercise Price: $70.00 Dollar Thrifty Automotive Group, Inc. 9 Expiration: January 2012, Exercise Price: $65.00 Duke Energy Corporation 72 Expiration: January 2012, Exercise Price: $19.00 El Paso Corporation 31 Expiration: January 2012, Exercise Price: $24.00 5 Expiration: April 2012, Exercise Price: $24.00 EXCO Resources Inc. 11 Expiration: January 2012, Exercise Price: $11.00 Exelon Corporation 13 Expiration: January 2012, Exercise Price: $42.50 13 Expiration: January 2012, Exercise Price: $44.00 8 Expiration: February 2012, Exercise Price: $40.00 Kinder Morgan, Inc. 33 Expiration: June 2012, Exercise Price: $40.00 The accompanying notes are an integral part of these financial statements. 18 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN (continued) December 31, 2011 Contracts (100 shares per contract) Value Lam Research Corporation 44 Expiration: June 2012, Exercise Price: $31.00 $ Marriott International Inc. 38 Expiration: January 2012, Exercise Price: $28.00 Motorola Mobility Holdings, Inc. 7 Expiration: January 2012, Exercise Price: $40.00 18 NYSE Euronext 29 Expiration: January 2012, Exercise Price: $24.00 44 Expiration: January 2012, Exercise Price: $25.00 6 Expiration: January 2012, Exercise Price: $27.00 26 Expiration: March 2012, Exercise Price: $26.00 Pfizer Inc. 13 Expiration: March 2012, Exercise Price: $19.00 Sara Lee Corp. 93 Expiration: January 2012, Exercise Price: $17.50 SPDR S&P rust 3 Expiration: January 2012, Exercise Price: $132.00 78 SuccessFactors, Inc. 7 Expiration: January 2012, Exercise Price: $40.00 35 5 Expiration: February 2012, Exercise Price: $40.00 13 Transatlantic Holdings, Inc. 7 Expiration: January 2012, Exercise Price: $55.00 Verizon Communications Inc. 10 Expiration: March 2012, Exercise Price: $36.00 Vulcan Materials Company 17 Expiration: January 2012, Exercise Price: $34.00 Walgreen Company 8 Expiration: January 2012, Exercise Price: $30.00 40 Expiration: January 2012, Exercise Price: $31.00 Williams Companies, Inc. 22 Expiration: January 2012, Exercise Price: $28.00 9 Expiration: January 2012, Exercise Price: $30.00 Yahoo! Inc. Expiration: January 2012, Exercise Price: $14.00 19 Expiration: February 2012, Exercise Price: $14.00 The accompanying notes are an integral part of these financial statements. 19 The Merger Fund VL SCHEDULE OF OPTIONS WRITTEN (continued) December 31, 2011 Contracts (100 shares per contract) Value PUT OPTIONS WRITTEN SPDR S&P rust 16 Expiration: January 2012, Exercise Price: $119.00 $ TOTAL OPTIONS WRITTEN (Premiums received $249,837) $ AUD – Australian Dollars ETF – Exchange Traded Fund The accompanying notes are an integral part of these financial statements. 20 The Merger Fund VL SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS* December 31, 2011 U.S. $Value at U.S. $Value at Unrealized Settlement Currency to December 31, Currency to December 31, Appreciation Date be Delivered be Received (Depreciation) 1/12/12 Australian Dollars $ U.S. Dollars $ $ ) 1/12/12 U.S. Dollars Australian Dollars 15 1/31/12 Australian Dollars U.S. Dollars ) 1/31/12 U.S. Dollars Australian Dollars 4/27/12 Australian Dollars U.S. Dollars ) 2/16/12 British Pounds U.S. Dollars 2/22/12 British Pounds U.S. Dollars ) 3/22/12 British Pounds U.S. Dollars 1/5/12 Canadian Dollars U.S. Dollars ) 1/5/12 U.S. Dollars Canadian Dollars (1 ) 2/15/12 Canadian Dollars U.S. Dollars ) 2/23/12 Canadian Dollars U.S. Dollars ) 3/14/12 Canadian Dollars U.S. Dollars 3/14/12 U.S. Dollars Canadian Dollars ) 3/29/12 Canadian Dollars U.S. Dollars ) 1/18/12 Japanese Yen U.S. Dollars 1/18/12 U.S. Dollars Japanese Yen 4/26/12 Swiss Francs (a) U.S. Dollars ) $ $ $ * JPMorgan Chase & Co. Inc. is the counterparty for all open forward currency exchange contracts held by the Fund as of December 31, 2011. (a) Security fair valued in good faith. The accompanying notes are an integral part of these financial statements. 21 The Merger Fund VL SCHEDULE OF SWAP CONTRACTS December 31, 2011 Unrealized Termination Appreciation Date Security Shares Notional (Depreciation)* Counterparty LONG SWAP CONTRACTS 2/23/12 ASX Ltd. $ JPMorgan Chase & Co. Inc. 4/20/12 British Sky Broadcasting Group ) Merrill Lynch & Co. Inc. 4/20/12 British Sky Broadcasting Group ) JPMorgan Chase & Co. Inc. 1/26/12 Charter International PLC JPMorgan Chase & Co. Inc. 3/15/12 Extract Resources Limited Merrill Lynch & Co. Inc. 3/15/12 Extract Resources Limited JPMorgan Chase & Co. Inc. 12/31/12 Hillgrove Resources Ltd. ) JPMorgan Chase & Co. Inc. 6/30/12 Smith & Nephew PLC ) Merrill Lynch & Co. Inc. 4/30/12 Synthes, Inc. (a) ) JPMorgan Chase & Co. Inc. $ ) * Net unrealized depreciation is a payable on the Statement of Assets and Liabilities. (a) Security fair valued in good faith. The accompanying notes are an integral part of these financial statements. 22 The Merger Fund VL STATEMENT OF ASSETS AND LIABILITIES December 31, 2011 ASSETS: Investments, at value (Cost $14,833,108) $ Cash Cash held in foreign currency (Cost $11,586) Deposits at brokers Receivable from brokers Receivable for investments sold Receivable for forward currency exchange contracts Dividends and interest receivable Swap dividends receivable Prepaid expenses and other receivables 47 Total Assets LIABILITIES: Securities sold short, at value (Proceeds of $1,471,081) $ Written option contracts, at value (Premiums received $249,837) Payable to the investment adviser Payable for forward currency exchange contracts Payable for swap contracts Payable for swap contracts closed Payable for swap interest Payable for investments purchased Payable for fund shares redeemed Dividends and interest payable Accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Accumulated undistributed net investment income $ Accumulated undistributed net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Net unrealized appreciation (depreciation) on: Investments ) Securities sold short ) Written option contracts ) Swap contracts ) Foreign currency translation Forward currency exchange contracts Net unrealized depreciation ) Paid-in capital Total Net Assets $ NET ASSET VALUE and offering price per share, ($14,326,373 / 1,371,626 shares of beneficial interest outstanding) $ The accompanying notes are an integral part of these financial statements. 23 The Merger Fund VL STATEMENT OF OPERATIONS For the Year Ended December 31, 2011 INVESTMENT INCOME: Interest $ Dividend income on long positions(net of foreign withholding taxes of $430) Total investment income EXPENSES: Investment advisory fee $ Professional fees Transfer agent and shareholder servicing agent fees Fund accounting expense Administration fees Reports to shareholders Custody fees Trustees’ fees and expenses Federal and state registration fees Miscellaneous expenses Borrowing expense on securities sold short Dividends on securities sold short Total expenses before expense waiver by Adviser Less: Expense reimbursed by Adviser (Note 3) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Realized gain (loss) on: Investments Securities sold short Written option contracts expired or closed Swap contracts Foreign currency translation Forward currency exchange contracts ) Net realized gain Change in unrealized appreciation (depreciation) on: Investments ) Securities sold short Written option contracts Swap contracts ) Foreign currency translation Forward currency exchange contracts Net unrealized depreciation ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 24 The Merger Fund VL STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2011 December 31, 2010 Net investment loss $ ) $ ) Net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Change in unrealized depreciation on investments, securities sold short, written option contracts, swap contracts, foreign currency translation and forward currency exchange contracts ) ) Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income — — Net realized gains ) ) Total dividends and distributions ) ) Net increase in net assets from capital share transactions (Note 4) Net increase (decrease) in net assets ) NET ASSETS: Beginning of year End of year (including accumulated undistributed net investment income (loss) of $69,752 and $(17,904), respectively) $ $ The accompanying notes are an integral part of these financial statements. 25 The Merger Fund VL FINANCIAL HIGHLIGHTS Selected per share data is based on a share of beneficial interest outstanding throughout each year. Year Ended December 31, Net Asset Value, beginning of year $ Income from investment operations: Net investment income (loss) Net realized and unrealized gain on investments Total from investment operations Less distributions: Distributions from net investment income — — ) — — Distributions from net realized gains ) Total distributions ) Net Asset Value, end of year $ Total Return % % % %(4) % Supplemental data and ratios: Net assets, end of year (000’s) $ Ratio of operating expenses to average net assets including interest expense, borrowing expense on securities sold short and dividends on securities sold short: Before expense waiver % After expense waiver % Ratio of operating expenses to average net assets excluding interest expense, borrowing expense on securities sold short and dividends on securities sold short: Before expense waiver % After expense waiver % Ratio of net investment loss to average net assets: Before expense waiver )% )% )% )% )% After expense waiver )% )% )% )% )% Portfolio turnover rate(5) % Net investment income (loss) per share is calculated using ending balance after consideration of adjustments for permanent book and tax differences. Net investment loss per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the year. The return would have been 3.06% without the expense credit from the service provider. The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding short positions). The denominator includes the average long positions throughout the year. The accompanying notes are an integral part of these financial statements. 26 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS December 31, 2011 Note 1 — ORGANIZATION The Merger Fund VL (the “Fund”) is a no-load, open-end, non-diversified investment company organized as a statutory trust under the laws of Delaware on November 22, 2002, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund commenced operations on May 26, 2004.The investment objective of the Fund is to seek to achieve capital growth by engaging in merger arbitrage.Merger arbitrage is a highly specialized investment approach generally designed to profit from the successful completion of proposed mergers, takeovers, tender offers, leveraged buyouts, liquidations and other types of corporate reorganizations.Shares of the Fund are not offered directly to the public.The Fund’s shares are currently offered only to separate accounts funding variable annuity and variable life insurance contracts.At December 31, 2011, 98.0% of the shares outstanding of the Fund were owned by three insurance companies.Activities of these shareholders may have a significant effect on the operations of the Fund. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements.These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”).In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were available to be issued.The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates and assumptions. A. Investment Valuation Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”).Investments in registered investment companies that are money market funds are valued at the end of day net asset value.Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price.These securities valued using quoted prices in active markets are classified as Level 1 investments.Securities not listed on an exchange and securities for which there are no transactions are valued at the average of the closing bid and asked prices.These securities, which include corporate bonds, are classified as Level 2 investments.When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used.Options purchased in an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments.Securities for which there are no such valuations are valued at fair value as determined in good faith by Westchester Capital Management, LLC (the “Adviser”) under the supervision of the Board of Trustees.The Adviser reserves the right to value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of fair market value as determined in good faith by the Adviser.When fair-value pricing is employed, the prices of securities used by the Fund to calculate its net asset value (“NAV”) may differ from quoted or published prices for 27 The Merger Fund VL NOTES TO THE FINANCIAL STATEMENTS (continued) December 31, 2011 Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) the same securities.In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized if the securities were sold.These securities are generally classified as Level 2 or 3 depending on the priority of significant inputs.At December 31, 2011, securities fair valued in good faith represented 4.86% of net assets at the absolute value of long investments and securities sold short and at the absolute value of unrealized gains or losses on forward currency exchange and swap contracts.Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market.Short-term investments are carried at amortized cost, which approximates fair value. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of December 31, 2011.These assets and liabilities are measured on a recurring basis. Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
